KUHN, J.,
dissenting.
hBy exercising jurisdiction in this case, the majority caters to the desires of the parties to litigate this suit one issue at a time and ignores the historic policy against multiple appeals and piecemeal litigation. The result is that a single issue is decided, and the matter is remanded for further proceedings, wherein the same parties will be involved, and much of the same evidence will be considered to resolve the outstanding issues of this litigation. Louisiana Civil Code article 1915 B attempts to strike a balance between the undesirability of piecemeal appeals and the need for making review available at a time that best serves the needs of the parties. R.J. Messinger, Inc. v. Rosenblum, 04-1664, p. 13 (La.3/2/05), 894 So.2d 1113, 1122. To allow an immediate appeal in this instance only causes delay and judicial inefficiency; there is nothing in the record to suggest that an immediate appeal of the partial summary judgment at this stage of the proceedings best serves the needs of the parties or that other compelling or urgent circumstances weigh in favor of immediate review. Further, no injustice would result from delaying this appeal until the remaining issues, which all pertain to the medical care that Cedric Scott Jr. received while at the Leonard J. Chabert Medical Center, have been resolved. Accordingly, I would dismiss this appeal because it is | abased on a judgment that was improperly designated by the trial court and by this court as a “final judgment” pursuant to Article 1915 B.